Citation Nr: 0218657	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  02-17 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
travel expenses for transport to a VA medical facility.  


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from September 1978 to August 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Medical Center in Indianapolis, 
Indiana.


FINDINGS OF FACT

1. The appellant is in receipt of a service-connected 
disability rating of at least 30 percent, and in September 
2001, he sustained injuries which necessitated emergency 
medical treatment.

2. The appellant was unable to secure a prior authorization 
for travel at VA expense to a VA medical facility.  


CONCLUSION OF LAW

The criteria for reimbursement of transportation to a VA 
medical facility on an emergency basis are met.  38 U.S.C.A 
§§ 111, 1703; 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. § 
17.143, 17.145 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, because of the disposition favorable 
to the appellant, no further development under the Veterans 
Claims Assistance Act of 2000 or previously applicable law 
is warranted.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2001), and eliminating the well-
grounded claim requirement; expanding the duty of VA to 
notify the appellant and the representative of requisite 
evidence, and enhancing the duty to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  

The appellant requests reimbursement for the cost of 
ambulance services he incurred when he was transported to a 
VA medical facility in September 2001.

The appellant does not dispute that on the evening of 
September 25, 2001, he was drinking alcoholic beverages in 
his home with an individual he has not named.  An 
altercation ensued and the individual fled, after having 
inflicted multiple lacerations on the appellant's face; 
including the right eyebrow, left lip, and the right side of 
his chin.  The appellant also informed VA medical personnel 
that he had been kicked in the side.  The appellant, who in 
receipt of a 100 percent service-connected disability rating 
for various disorders, called a private ambulance service to 
transport him to the VA Medical Center in Indianapolis, 
Indiana.  He sustained expenses for such transportation in 
the amount of $385.00.

As a general matter, under the authority of VA to provide 
payment for the cost of necessary travel incident to medical 
care is set forth in 38 U.S.C.A. § 111, which grants 
eligibility for beneficiary travel to veterans with certain 
income limits.  

Further, under 38 C.F.R. § 17.143 criteria for 
transportation of claimants and beneficiaries are specified.  
These beneficiaries include (1) A veteran or other person 
traveling in connection with treatment for a service-
connected disability (irrespective of percent of 
disability); (2) A veteran with a service-connected 
disability rated at 30 percent or more, for treatment of any 
condition; (3) A veteran receiving VA pension benefits; (4) 
A veteran whose annual income, as determined under 38 U.S.C. 
1503, does not exceed the maximum annual rate of pension 
which would be payable if the veteran were eligible for 
pension, or who is unable to defray the expenses of travel.

The provisions of 38 C.F.R. § 17.145 relate specifically to 
approval of unauthorized travel of claimants and 
beneficiaries.  In this regard, payment may be approved for 
travel performed under Sec. 17.143(a) through (g) without 
prior authorization only in those cases where the VA 
determines that there was a need for prompt medical care 
which was approved and:  (1) The circumstances prevented a 
request for prior travel authorization, or (2) Due to VA 
delay or error prior authorization for travel was not given, 
or (3) There was a justifiable lack of knowledge on the part 
of a third party acting for the veteran that a request for 
prior authorization was necessary.

The Statement of the Case reflects in part that although the 
agency of original jurisdiction noted the appellant to have 
been in receipt of a 100 percent service-connected rating 
and it deemed the medical treatment to be necessary, the 
claim was denied because the injury was incurred as a result 
of the appellant's willful misconduct; i.e., the appellant 
had been drinking alcoholic beverages.  However, while it is 
undisputed that this was the case, there is no evidence in 
this matter to indicate that the appellant was the 
instigator of the assault.  

The simple drinking of an alcoholic beverage is not of 
itself willful misconduct.  While it is true that if, in the 
drinking of a beverage to enjoy its intoxicating effects, 
intoxication results proximally and immediately in 
disability, the disability will be considered the result of 
the person's willful misconduct, the appellant's use of 
alcohol in this case did not result in his being injured - 
it appears that the injuries in question were sustained by 
the appellant's alcohol-imbibing and unnamed colleague.  38 
C.F.R. § 3.301(c)(2).  

In other words, there is no evidence to indicate that the 
appellant brought on the assault himself, albeit that he was 
intoxicated at the time of the occurrence.  Such does not 
amount to willful misconduct.

Additionally, the record indicates that the appellant lives 
alone, and with a combination of disabilities that would 
certainly render him incapable of securing advance 
authorization for travel in these circumstances.  

With these findings, and because the agency of original 
jurisdiction deemed the treatment to be medically necessary, 
and the appellant is in receipt of more than a 30 percent 
service-connected disability rating, the criteria for 
reimbursement are met and the appeal is granted.







ORDER

The appeal is allowed.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

